Citation Nr: 1439600	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  12-09 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen service connection for chronic middle ear disease of the right ear (also claimed as dizziness, hearing deafness, and tinnitus).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from January 1972 to February 1972, December 1973 to January 1974, and October 1974 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

On the April 2012 VA Form 9, the Veteran requested a Board hearing; however, the Veteran did not appear for the March 2013 hearing, and did not request its postponement.  In consideration thereof, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).  

The reopened issue of service connection for right ear disease is addressed in the REMAND portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1978 rating decision, the RO denied service connection for chronic middle ear disease of the right ear on the basis that the claimed condition existed prior to service with no permanent worsening (aggravation) in service demonstrated by the evidence.

2.  The Veteran did not appeal the July 1978 RO rating decision after being notified of appellate rights.

3.  Evidence received since the July 1978 rating decision relates to the previously unestablished fact of worsening of right ear disorder in service.
CONCLUSIONS OF LAW

1.  The July 1978 rating decision, denying service connection for chronic middle ear disease of the right ear, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

2.  New and material evidence has been received sufficient to reopen service connection for a right ear disorder.  38 U.S.C.A. §§  5108, 7105(c) (West 2002); 
38 C.F.R. §  3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  For reasons explained below, the  Board finds that new and material evidence sufficient to reopen service connection for a right ear disorder has been received.  The reopened claim is being remanded for further evidentiary development; therefore, discussion of whether VA has satisfied the duties to notify and assist for that issue is not appropriate at this time.    

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination on whether the additional evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.

Reopening Service Connection for Right Ear Disorder Analysis

In the July 1978 rating decision, the RO denied service connection for chronic middle ear disease of the right ear on the basis that the claimed condition existed prior to service with no permanent worsening (aggravation) in service demonstrated by the evidence.  In August 1978, the Veteran was notified of the RO's decision and was provided notice of procedural and appellate rights.  Because the Veteran did not appeal the July 1978 RO decision within one year of receiving notice of the rating decision, and no additional evidence was received within one year of the notice, the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.
  
After reviewing the evidence received since the July 1978 rating decision, the Board finds that it qualifies as new and material evidence that is sufficient to reopen service connection for chronic middle ear disease of the right ear.  In the March 2011 lay statements, both fellow service members report that they witnessed a drill instructor hit the Veteran on the right side of the head during service.  The fellow service members also report that, following this incident, the Veteran stated that his ear was bothering him.  The January 2011 statement from Dr. B.M. reads that the Veteran has been his patient for eighteen years, and, in the course of the Veteran's medical care, he has diagnosed a service-related malady involving the right ear based on the Veteran's report of a severe service-related trauma to the right ear.  
Dr. B.M. adds that the trauma necessitated multiple interventional surgeries and ultimately a radical mastoidectomy, and the Veteran has experienced continuous problems since that time.

The March 2011 service member statements and the January 2011 Dr. B.M statement are new to the file, address the ground of the prior denial, and raise a reasonable possibility of substantiating the claim for service connection for the right ear disease.  The statements are presumed credible for the purpose of reopening the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for the right ear disorder.  See 38 C.F.R. 
§ 3.156(a).  


ORDER

New and material evidence having been received, the appeal to reopen service connection for the right ear disorder is granted.


REMAND

Service Connection for Right Ear Disease

The Veteran, through his representative, contends that the right ear disease was aggravated during service.  The Veteran had a pre-existing disability of otitis media that was "noted" at service entrance in October 1971.  "Otitis" refers to inflammation of the ear, often with pain, fever, hearing loss, tinnitus, and vertigo.  Dorland's Illustrated Medical Dictionary 1350 (32nd ed. 2012).  "Otitis media" refers to inflammation of the middle ear.  Id. at 1351.  

The Board notes that the March 2011 lay statements and January 2011 statement from Dr. B.A. report that the Veteran experienced trauma to the head during service.  The March 2011 service member statements report that, after this trauma, the Veteran reported that his ear was bothering him, and the January 2011 Dr. B.A. statement reports that the trauma necessitated surgeries.  Dr. B.A.'s statement does not specifically consider whether the Veteran's pre-existing right ear disability was permanently worsened beyond the normal progression during (i.e., aggravated by) service, and there are no other medical opinions of record; therefore, the current evidence of record is insufficient to decide the appeal.  For this reason, the Board finds that a remand for further medical examination and medical opinion is needed.
 
Also, in the January 2011 statement, Dr. B.A. reports that he has treated the Veteran for eighteen years.  On the May 1978 VA Form 21-4138 and the April 2011 VA Form 21-4142, the Veteran wrote that he had a post-service right ear operation at a private hospital in Detroit, Michigan; however, the Veteran has not provided any treatment records from Dr. B.A. or the private hospital.  The Veteran has not provided a completed VA Form 21-4142 for the treatment records from Dr. B.A. Although the Veteran provided a completed April 2011 VA Form 21-4142 for the records at the private hospital, a request for the treatment records from the private hospital was not made.

Thus, in order for the treatment and hospitalization records to be obtained, the Board finds that a remand to allow the Veteran the opportunity to provide a completed VA Form 21-4142 to VA for authorization of the release of records pertaining to treatment received from Dr. B.A. for the right ear condition from December 1992 to the present and a VA Form 21-4142 for treatment received at the private hospital from November 1971 to January 1974 is needed.  After obtaining the necessary consent and authorization, the RO/AMC should request the private treatment records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA himself.

Accordingly, the issue of service connection for right ear disease is REMANDED for the following actions:

1.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for treatment records from Dr. B.A. pertaining to the ear condition from December 1992 to the present, and for treatment records from Harper Hospital in Detroit, Michigan from November 1971 to January 1974.  The Veteran should also be advised that he may, alternatively, submit the treatment records to VA himself. 

Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e). 

2.  Schedule the Veteran for appropriate VA medical examination to help ascertain whether the Veteran's right ear condition was aggravated during service.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report. 

An interview of the Veteran regarding his history, a physical examination, and all tests and studies required to respond to the following questions should be performed. 

Based on review of the appropriate records, the examiner should offer opinions on the following questions: 

a.  Is it as likely as not (i.e., to a probability of 50 percent or greater) that the pre-existing chronic middle ear disease of the right ear was aggravated (i.e., permanently worsened beyond the normal progression) during service? 
Please explain the basis for the opinion.  When providing the medical opinion, please assume that, as described in the March 2011 service member statements, the Veteran experienced the trauma of being hit in the right side of the face during service.

b.  Is it as likely as not that the Veteran's claimed dizziness, hearing loss, and tinnitus are symptoms of the chronic otitis media?

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against causation or aggravation.

3.  Thereafter, readjudicate on the merits the issue of service connection for right ear disorder.  If the benefits sought remain denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim, and also should provide the requested information and/or releases to allow VA to obtain the information.  See 38 C.F.R. §§  3.158, 3.655 (2013). 


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


